Citation Nr: 9929493	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.  This claim returns to the Board following remand in 
November 1997.

The Board notes that, at the time of the November 1997 
remand, the veteran's appeal included a claim of entitlement 
to service connection for a scar on the left cheek.  By a 
rating decision issued in April 1999, the RO granted service 
connection for a scar, left side of face, effective in April 
1971.  The veteran has not expressed disagreement with any 
aspect of that decision, and the issue of service connection, 
having been decided in the veteran's favor, is not before the 
Board at this time.  


FINDINGS OF FACT

1.  Any throat or tonsil disorder treated during the 
veteran's service was acute and transitory in nature and 
resolved without residual disability.

2.  There is no evidence establishing that throat or tonsil 
disorders treated in 1982, 1984, and 1995 were chronic and 
continuous following service or are etiologically linked to 
any in-service disorder.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for pharyngitis.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a recurring sore throat 
disorder, diagnosed as pharyngitis or tonsillitis, which 
first manifested in service.  The veteran's claim of 
entitlement to service connection for a recurrent sore throat 
may be granted if he has a disability resulting from disease 
or injury that was incurred in or aggravated by his active 
service.  38 U.S.C.A. § 1110 (West 1991).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

However, before assessing the merits of any claim for service 
connection, the Board must determine if the claim is well-
grounded.  38 U.S.C.A. § 5107(a).  A claimant for veterans' 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  To establish that a claim for 
service connection is well-grounded, a veteran must 
demonstrate the incurrence or aggravation of a disease or 
injury in service, the existence of a current disability, and 
a nexus between the in-service injury or disease and the 
current disability.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement, or, the nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
See Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995).  Lay or 
medical evidence, as appropriate, may be used to prove 
service incurrence.  Id.  

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well-grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that a claim of entitlement to service 
connection is plausible, there is no duty to further assist 
the veteran in the factual development of that claim.  Epps 
v. Gober, 126 F.3d at 1468-1470.  

In this case, the veteran's service medical and 
administrative records reflect that the veteran was 
hospitalized for pharyngitis in late December 1969.  The 
veteran was treated for complaints of sore throat in October 
1970.  The veteran was hospitalized in December 1970 and 
January 1971 for treatment following a rupture of the 
appendix; those records are devoid of any complaints, 
diagnosis, or treatment relating to a throat disorder or 
diagnosis of pharyngitis.  The veteran's service separation 
examination, conducted in April 1971, discloses that the 
veteran's mouth and throat were normal on examination, and no 
history or diagnosis of a chronic, recurrent, or acute throat 
disorder or pharyngitis was noted.

At a personal hearing conducted in February 1995, the veteran 
testified that recurrent throat infections caused a tonsillar 
abscess which was treated in 1982.  He further testified that 
he had been treated with antibiotics for throat infections 
many times since then, and that he had a constant feeling of 
rawness and swelling in this throat.  

Post-service VA clinical records reflect that the veteran was 
admitted for inpatient VA medical treatment of a complaint of 
sore throat with inability to swallow in September 1984.  The 
discharge summary from that hospitalization reflects a final 
diagnosis of acute tonsillitis with rupture of peritonsillar 
abscess.  The discharge summary also noted that the veteran 
had required incision and drainage of a peritonsillar abscess 
in 1982.  He was treated for complaints of a sore throat in 
March 1995.  Pharyngitis was diagnosed.  The records are 
devoid of any diagnosis or history of a chronic throat or 
pharyngitis disorder prior to 1982, or during the period from 
1984 to 1994, and are devoid of any medical evidence or 
opinion linking any post-service acute throat disorder to the 
veteran's service.  

Although the veteran may have continuously experienced throat 
pain since active service, there is no medical evidence in 
the record tending to show that there was an underlying 
chronic throat illness or injury which caused both the 
symptoms in service and all intermittent complaints of 
symptomatology experienced since service.  Further, there is 
no medical evidence tending to show that the alleged symptoms 
in service represented a chronic disability(ies) rather than 
acute and transitory conditions.

The Board observes that the regulation, 38 C.F.R. § 3.303, 
requires continuity of symptomatology, not treatment, in 
order to establish chronicity of a disorder post-service.  
Savage v. Gober, 10 Vet. App. 488, 496-497 (1997).  The 
veteran and his wife have testified in support of the 
veteran's belief that he has a chronic recurring throat 
disorder, most recently diagnosed as pharyngitis, which began 
in service.  The Board notes however, that, while a lay 
person is competent to testify as to observable symptoms, a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  A claimant therefore cannot meet 
this burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a).  Consequently, the veteran's testimony 
that he has had recurrent sore throats is credible, but is 
not competent medical evidence to support a plausible, well-
grounded claim that he has a current throat disorder as a 
result of service.  

The Board finds that the throat disorder shown on two 
occasions during active service was representative of an 
acute and transitory disorder, resolving without residual 
impairment, and that continuity of treatment for a such 
disability has not been established.  38 C.F.R. 
3.303(b)(1998).  In this regard, the first post-service 
medical evidence of any subjective complaints relating to the 
throat was in 1982, more than ten years after the veteran's 
service.  While the veteran is shown to have had periodic 
bouts of tonsillitis or pharyngitis, including medical 
treatment in 1982, 1984, and 1995, the record is devoid of 
any evidence that these episodes were related to service.  

The veteran was notified, by an April 1999 supplemental SOC, 
that the claim for pharyngitis was not well-grounded.  The 
veteran has not indicated that there is any additional 
medical evidence available which might be relevant to 
establish his claim, nor does the evidence of record suggest 
that such evidence exists.  See McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  Moreover, the Board notes that the 
veteran did not testify that any of the physicians treating 
him for any throat disorder advised him that the problem 
began in service or as a result of in-service injury or 
disease.  Accordingly, there is no further duty on the part 
of VA to inform the veteran of the evidence necessary to 
complete his application for the claimed benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d at 
1483.


ORDER

The claim for service connection for pharyngitis is denied.  





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

